Citation Nr: 1750588	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  16-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for hearing loss prior to July 14, 2017, and in excess of 10 percent from July 14, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for hearing loss and assigned an initial noncompensable rating. 

In a July 2017 rating decision, the RO increased the rating for hearing loss to 10 percent, effective July 14, 2017.  However, inasmuch as the increase to 10 percent did not result in the maximum rating available for hearing loss, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On August 30, 2017, prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable rating for hearing loss prior to July 14, 2017 and a rating in excess of 10 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for hearing loss prior to July 14, 2017 and a rating in excess of 10 percent thereafter have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the initial noncompensable rating assigned for hearing loss.  In correspondence received on August 30, 2017, however, the Veteran expressed his satisfaction with the higher 10 percent rating assigned for hearing loss, effective July 14, 2017, and expressed his desire to "withdraw any further appeals."  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to initial higher ratings for hearing loss.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an initial compensable rating for hearing loss prior to July 14, 2017, and in excess of 10 percent thereafter is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


